Citation Nr: 1329230	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  05-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for left shoulder 
bursitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for osteoarthritis of 
the right wrist.

5.  Entitlement to service connection for osteoarthritis of 
the left wrist.

6.  Entitlement to an initial disability rating in excess of 
10 percent prior to June 22, 2009, and in excess of 30 
percent from June 22, 2009, for coronary artery disease, 
status-post angioplasty with stent placement.

7.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

8. Entitlement to an initial compensable disability rating 
for residuals of cholecystotomy.
REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in St. Petersburg, Florida.

This matter was previously before the Board in April 2009 at 
which time it was remanded for additional development.  It 
is now returned to the Board.  As will be discussed further 
herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders as to the issues being decided, and no further action 
is necessary in this regard.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

Following the April 2009 Board Decision and Remand, a 30 
percent disability rating was granted for the Veteran's 
coronary artery disease, effective June 22, 2009.  The 
initial 10 percent rating from the date of service 
connection through  June 22, 2009, nonetheless remains under 
appeal.  Also, since 30 percent is not the maximum rating 
allowable under the applicable rating criteria, the issue of 
an increase as to the entire appeal period remains pending.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran, in September 2010, submitted a statement 
raising the claim of entitlement to service connection for 
sleep apnea.  The RO has not yet adjudicated this claim.  It 
is, therefore, not within the Board's jurisdiction.  
Entitlement to service connection for sleep apnea is 
REFERRED to the RO for appropriate action.

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for 
osteoarthritis of the right wrist and osteoarthritis of the 
left wrist; and entitlement to increased initial disability 
ratings for coronary artery disease, status-post angioplasty 
with stent placement, hypertension, and residuals of 
cholecystotomy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A diagnosis of glaucoma has not been present during the 
pendency of this claim.

2.  A diagnosis of left shoulder bursitis has not been 
present during the pendency of this claim.

3.  A diagnosis of diabetes mellitus has not been present 
during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2012).

2.  Left shoulder bursitis was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2012).

3.  Diabetes mellitus was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify 
and assist the Veteran.  Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by 
appellate review at this time.

VA sent the Veteran letters in October 2004 and October 
2009, which informed him of the evidence necessary to 
establish service connection.  He was notified of what was 
necessary to establish his claims, what evidence he was 
expected to provide, and what VA would obtain on his behalf, 
as well as of the evidence necessary to establish an 
effective date and a disability rating.  Thus, the letters 
provided satisfied VA's notice requirement.  38 C.F.R. § 
3.159(b)(1) (2012); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board observes that not all requisite notice 
was provided to the Veteran prior to the issuance of the 
rating decision under appeal; however, after all notice was 
provided the claims were readjudicated and the Veteran was 
provided an opportunity to respond.  See August 2010 
Supplemental Statement of the Case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2012).  Here, the Veteran's 
statements, his service treatment records, and identified 
post service VA and private treatment records have been 
associated with the claims folder.  The Veteran was given 
the opportunity, but has not notified VA of any additional 
available relevant records with regard to the claims decided 
below.  In fact, the Board observes, the Veteran submitted a 
statement in September 2010 specifically identifying 
outstanding records pertinent to the claims that are subject 
of the remand, below, and made no mention of any outstanding 
records related to glaucoma, left shoulder bursitis, or 
diabetes mellitus.  Thus, in that the record does not show 
treatment for these disabilities and the Veteran has not 
identified any such treatment, the Board finds no reason to 
remand this matter for further development of the 
evidentiary record. 

Two VA examinations were obtained in May 2003, one related 
to the Veteran's eye claim and the other considered both 
diabetes mellitus and the left shoulder.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA 
examinations obtained in this case are adequate, as they are 
predicated on a reading of the service treatment records and 
took into consideration the Veteran's lay statements 
regarding the onset, frequency and severity of his symptoms 
and their history.  These opinions, when considered as a 
whole, take into account all of the pertinent evidence of 
record, to include the Veteran's service records and his lay 
statements, and provide a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Moreover, the outpatient records following these 
examinations, discussed in detail in the decisions below, do 
not suggest the need for more current examinations, as there 
is no indication in the outpatient records of the existence 
of treatment or a current diagnosis related to the claimed 
conditions.  Thus, remand is unnecessary for additional 
examination.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).    There is adequate medical evidence 
of record to make a determination in this case. 

VA's duties to notify and assist are met in this case.

Service Connection

The Veteran asserts that he is entitled to service 
connection for glaucoma, left shoulder bursitis,  and 
diabetes mellitus.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting 
from a disease or injury incurred in service, or to 
establish service connection based on aggravation in service 
of a disease or injury which pre-existed service, there must 
be (1) competent evidence of the current existence of the 
disability for which service connection is being claimed; 
(2) competent evidence of incurrence or aggravation of a 
disease or injury in active service; and (3) competent 
evidence of a nexus or connection between the current 
disability and the disease or injury incurred or aggravated 
in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In 
many cases, medical evidence is required to meet the 
requirement that the evidence be "competent."  However, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Medical evidence of a current disability and nexus is not 
always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).

Service connection for certain chronic diseases may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year (three years for active tuberculous disease 
and Hansen's disease; seven years for multiple sclerosis) 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of that 
disease during the period of service.  38 C.F.R. § 3.307(a).  
The term "chronic disease" refers to those diseases listed 
under section 1101(3) of the statute and section 3.309(a) of 
VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 
3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).  

Where a chronic disease under 3.309(a) is "shown as such in 
service" ("meaning clearly diagnosed beyond legitimate 
question," Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013)), or in the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where 
a chronic disease is "shown as such in service", the Veteran 
is "relieved of the requirement to show a causal 
relationship between the condition in service and the 
condition for which service-connected disability 
compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  Instead, service connection may be 
granted for subsequent manifestations of the same chronic 
disease without any evidence of link or connection between 
the chronic disease shown in service and manifestations of 
the same disease at a later time.  In other words, "there is 
no 'nexus' requirement for compensation for a chronic 
disease which was shown in service, so long as there is an 
absence of intercurrent causes to explain post-service 
manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service 
or during the presumptive period, but the chronic condition 
is not "shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned," i.e., "when the 
fact of chronicity in service is not adequately supported," 
then a showing of continuity of symptomatology after 
discharge is required to support a claim for disability 
compensation for the chronic disease.  Proven continuity of 
symptomatology establishes the link, or nexus, between the 
current disease and serves as the evidentiary tool to 
confirm the existence of the chronic disease while in 
service or a presumptive period during which existence in 
service is presumed."  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 
Gilbert, 1 Vet. App. at 54.


Glaucoma

The Veteran filed his service connection claim in March 
2003, at which time he contended that he had glaucoma since 
October 2000.  The Veteran's service treatment records 
indeed show that he was seen in service, in August 2000, for 
a work up for "possible glaucoma."  He was noted to have 
increased cupping and noted to be a "glaucoma suspect."  No 
diagnosis of actual glaucoma was made in service.

In May 2003, the Veteran underwent a VA eye examination.  At 
that time, he reported occasional blurring and tearing in 
both eyes, especially when reading.  The Veteran reported to 
the examiner that he had been a "glaucoma suspect" in the 
past, but had never been treated with glaucoma medications.  
Physical examination via dilated fundus examination revealed 
healthy appearing optic nerves, aside from mild cupping in 
both eyes.  The examiner concluded that the Veteran "is a 
glaucoma suspect due to a small degree of optic nerve cup 
asymmetry."  The examiner also noted that the Veteran is at 
a "higher than average risk for progressing to true 
glaucoma."  This statement implies that there was no 
glaucoma at the time of examination, but that glaucoma may 
develop in the future.  There was indeed no diagnosis of 
glaucoma at that time.  The eyes were otherwise noted as 
normal.

VA outpatient records dated in January 2005 and August 2005 
indicate on the Veteran's problem list that he is a glaucoma 
suspect.  Eye examinations in December 2006 and March 2007 
continue to show that the Veteran is a glaucoma suspect and 
note that his intraocular pressure was "OK TODAY."  A 
December 2007 report again shows that he is a glaucoma 
suspect, but with full visual field and intraocular pressure 
noted as "OK."  A June 2008 cardiology consultation notes 
the Veteran's past medical history to include glaucoma, but 
the basis for this statement is not explained.  In fact, in 
June 2008, an eye clinic report shows that the Veteran was a 
glaucoma suspect "based on larger and asymmetric [cup-to-
disc ratio] in the past."  Visual field at that time was 
noted as full and intraocular pressure was noted as stable.  
November 2008 examination continues to note the Veteran as a 
glaucoma suspect based upon these past findings.

The Veteran has not suggested that any additional records 
exist to show any progression from "glaucoma suspect" to 
"true glaucoma."  Thus, while the record has established 
that the Veteran is at a higher risk for developing 
glaucoma, there is no indication in the medical record that 
he has developed the disability at any time during the 
course of this appeal.

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on his symptomatology.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a Veteran is competent to report on 
that of which he or she has personal knowledge); see also 
Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Although the Veteran is competent to describe 
his symptoms, whether the symptoms the Veteran experiences 
rise to the level of a current medical diagnosis of glaucoma 
is a matter that requires medical expertise to determine.  
See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although 
the Veteran is competent to testify to the pain he has 
experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is 
currently diagnosed with.").  The Veteran does not have the 
medical expertise required to determine that his ongoing 
status as a "glaucoma suspect" has progressed to "true 
glaucoma."  See Jandreau, 492 F.3d at 1376-77 (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  In this regard, the Board notes 
that the medical professionals caring for the Veteran in the 
VA eye clinics have had to rely on periodic testing 
utilizing medical equipment in order to confirm the ongoing 
status of his eyes.  Thus, there is simply no reason to find 
that a lay person is capable of such an assessment based 
upon observation.  Thus, the medical opinions are of greater 
probative value than the Veteran's lay contentions.  Id.  

Essentially, the Veteran contends that he should be granted 
service connection for glaucoma based upon the many years of 
notations in the record that he is a "glaucoma suspect."  A 
VA examiner, however, has clarified that "glaucoma suspect" 
simply establishes that the Veteran is at a higher than 
average risk for development of glaucoma in the future.  The 
record simply does not show that any such glaucoma has yet 
developed.  Because the claims files are devoid of evidence 
showing that the Veteran has had a diagnosis of glaucoma at 
any time, during service or during the years since, there is 
no basis upon which service connection may be granted.  The 
Veteran's appeal as to service connection for glaucoma, 
therefore, must be denied.

Left Shoulder Bursitis

The Veteran filed his left shoulder claim in March 2003, at 
which time he reported that he has had a left shoulder 
condition since February 1985.  The Veteran's service 
treatment records do show that he complained of left 
shoulder pain in February 1985 for the preceding two weeks.  
The physician assessed him as having deltoid bursitis of the 
left shoulder.  Two follow-up appointments in March 1985 
show that the condition was improving.  There is no showing 
of further follow-up treatment in the service treatment 
records.

The Veteran underwent VA examination in May 2003, just prior 
to separation from service.  He reported his left shoulder 
injury in 1985 and reported to the examiner that he no 
longer had any pain or loss of range of motion in the left 
shoulder, but that he did get some discomfort after heavy 
lifting.  X-ray examination at the time was normal.  The 
examiner assessed the Veteran as status post left shoulder 
injury in 1985 with infrequent symptoms subsequently.  No 
diagnosis of a current left shoulder disability was made.

Since this time, the record is without notation of treatment 
of the left shoulder.  A June 2009 private physician 
examined the Veteran related to "evaluation of aches and 
pains, arthritis and low back pain."  The report is without 
mention of pain to the left shoulder.  In fact, the Veteran 
specifically listed his pain as reaching his bilateral 
hands, right wrist, low back, right elbow and neck.  There 
was no mention of shoulder pain in the report and no listing 
of a diagnosis related to the shoulder in the physician's 
findings.

While the Board indeed recognizes that the Veteran 
experienced left shoulder pain, diagnosed as bursitis, in 
service, the Board also notes that this pain was experienced 
fifteen years prior to his separation from service and there 
was no need for any further treatment during that fifteen 
year period.  Further, VA examination at discharge noted 
normal x-ray findings and yielded no diagnosis of a left 
shoulder disability.  Moreover, no records since service 
have shown treatment related to the left shoulder.  

Again, in making all determinations, the Board must fully 
consider the lay assertions of record.  A layperson is 
competent to report on his symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent 
to report on that of which he or she has personal 
knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 
1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is 
competent to describe his symptoms, whether the symptoms the 
Veteran experiences rise to the level of a current medical 
diagnosis related to his left shoulder is a matter that 
requires medical expertise to determine.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is 
competent to testify to the pain he has experienced since 
his tour in the Persian Gulf, he is not competent to testify 
to the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed 
with.").  The Veteran does not have the medical expertise 
required to determine that he has a current left shoulder 
disability.  See Jandreau, 492 F.3d at 1376-77 (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  In this case, the Veteran has 
not made any statements suggesting that he experiences 
current symptoms of a left shoulder disability.  Rather, it 
appears that his contention is that because he experienced 
left shoulder symptoms one time in service, service 
connection is warranted.  However, in order for service 
connection to be warranted, a finding of a current left 
shoulder disability must be made.  No such finding exists in 
this case.  Because the claims files are devoid of evidence 
showing that the Veteran has had a diagnosis of a left 
shoulder disability at any time during the course of this 
claim and appeal, there is no basis upon which service 
connection may be granted.  The Veteran's appeal as to 
service connection for left shoulder bursitis, therefore, 
must be denied.



Diabetes Mellitus

The Veteran filed his claim in March 2003, at which time he 
contended that he has had diabetes mellitus since November 
2002.  Service treatment records do show that the Veteran 
had an elevated glucose level on fasting in November 2002; 
however, follow-up testing in December 2002 revealed normal 
glucose level on fasting and the assessment was made that 
the Veteran had normal glucose metabolism.  There is no 
other indication in the service treatment records of an 
elevated glucose level and no indication in service of a 
diagnosis of diabetes.

The Veteran was afforded a VA examination in May 2003, just 
prior to his separation from service, in association with 
the claims he was filing at the time of separation.  The VA 
examiner confirmed that the Veteran, during service, had a 
single finding of elevated blood glucose.  The examiner 
concluded, however, that "the medical record including the 
normal fasting blood glucose and normal A1C did not support 
the diagnosis of diabetes mellitus.  The [Veteran] has had 
no symptoms or other findings suggestive of diabetes and 
apparently this claim was made on the basis of a single 
slight elevation of fasting blood glucose, which was later 
determined not to be diabetes."  The examiner concluded that 
the claim for diabetes mellitus is not supported by findings 
recorded in the medical records.

In August 2005, the Veteran underwent a preventative health 
screening with his VA physician.  The report of this visit 
clearly shows that the Veteran was asked, "Do you have 
diabetes?"  He answered, "no."  More recent VA outpatient 
records dated in November 2008 list the Veteran's past 
medical history, which is not suggestive of any current or 
prior diagnosis of diabetes mellitus.

In October 2009, the Veteran submitted a statement in 
support of his claim.  He noted only the in service elevated 
blood glucose finding, and gave no indication that he has 
been treated at any time since for diabetes mellitus.

The entire body of evidence, to include the Veteran's own 
lay statements, is without a showing that the Veteran has 
ever been diagnosed with diabetes mellitus.  The Veteran 
himself, although he has filed a claim for diabetes, has not 
contended that he has ever been treated for the condition.  
He merely states that he had an elevated blood glucose 
reading in service.  This finding does not rise to the level 
of a diabetes diagnosis.  In fact, the VA examiner in May 
2003 clearly stated that the in-service findings did not 
yield a diagnosis of diabetes and that there was no medical 
evidence to support the diagnosis at that time.  Since the 
VA examination, there has been no showing of any other 
symptoms suggestive of diabetes and there is no evidence of 
treatment for the condition at any time, in service or 
since.  To the extent that the Veteran contends that the in-
service elevated glucose is indicative of diabetes, the 
Board finds that he is not competent to make such a finding.  
See Jandreau, 492 F.3d at 1376-77 (noting general competence 
to testify as to symptoms but not to provide medical 
diagnosis).  

Because the claims files are devoid of evidence showing that 
the Veteran has had a diagnosis of diabetes at any time, 
during service or during the years since, there is no basis 
upon which service connection may be granted.  The Veteran's 
appeal as to service connection for diabetes mellitus, 
therefore, must be denied.

In reaching the conclusion in each of the claims discussed 
above, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable concerning this 
issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for glaucoma is denied.

Service connection for left shoulder bursitis is denied.

Service connection for diabetes mellitus is denied.


REMAND

The Veteran is seeking to establish service connection for 
osteoarthritis of the left and the right wrists, as well as 
seeking an increased initial evaluation for his service 
connected coronary artery disease, hypertension, residuals 
of cholecystotomy.  The Board remanded these issues in April 
2009 for additional development.  After the requisite 
development, the Veteran submitted a statement indicating 
that he had updated records from his private cardiologist, 
as well as private medical records related to his 
cholecystitis, along with private medical records showing 
the diagnosis of left and right wrist osteoarthritis.  See 
September 2010 Statement in Support of Claim.  Thus, there 
are seemingly relevant, yet missing private medical records 
with regard to each of these claims.  Under 38 C.F.R. 
§ 3.159(c)(1) (2012), VA has a duty to assist the Veteran in 
obtaining these potentially relevant records, as they 
pertain to the pending claims related to the Veteran's 
wrists, coronary artery disease, hypertension and residuals 
of cholecystotomy.  On remand, VA should afford the Veteran 
an opportunity to submit authorizations (VA Form 21-2142) to 
obtain any outstanding private treatment records related to 
treatment of any of these claimed disabilities.  

Also, the record includes VA outpatient treatment records 
dated through June 2009, but nothing since.  On remand, 
development to obtain any ongoing pertinent VA records 
should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

For these reasons, while the Board sincerely regrets the 
additional delay, a remand is required for these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain fully executed 
authorizations to obtain records with 
regard to the private treatment of the 
Veteran's wrists, coronary artery disease, 
hypertension and residuals of 
cholecystotomy, specifically those 
physicians referred to by the Veteran in 
his September 2010 statement.  Once the 
authorizations are received, all relevant, 
non-duplicative treatment records should 
be obtained and associated with the claims 
file, to include any negative responses.

2.  The RO/AMC shall obtain and associate 
with the claims file updated VA outpatient 
records.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


